DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 4 is objected to because of the following informalities:  
Claim 4 in line 5 recites the word “arid” which should read --and-- 
Appropriate correction is required.
Allowable Subject Matter
Claims 5 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 5 and 9, Tan et al. (US Pub. 20070085972 and hereafter Tan) teaches (in figures 3-22) a LCoS display operating in a VAN mode (paragraph 80) wherein an on-state drive voltage that is greater than the off-state drive voltage (see figure 17); the LCoS display comprising: a liquid crystal layer (203) tilted away from the normal direction of the display at an angle (76) which produces a slow axis (61) and a residual retardation in a dark state (see paragraph 14) and a retarder (205) having a retardation larger than the residual retardation a slow axis (64) (see paragraphs 22-24) formed at an angle (ϕrel) to the slow axis of the liquid crystal layer wherein the angle is chosen to overcompensate for the residual retardation and the off voltage is adjusted such that when driven at the off voltage the net retardation of the system becomes zero and the contrast is over 10,000 even when the actual residual retardation is larger or smaller than the expected residual retardation (see paragraphs 99-133). 
Anderson et al. (US Pub. 20020063818 and hereafter Anderson) teaches (in figure 3) a LCoS display operating in a PH-VAN mode (paragraph 42) comprising a circular polarizer (22) comprised of a polarizer and a quarter wave plate wherein the slow axis of the quarter wave plate forms and angle of 45 degrees with the transmission axis of the polarizer. 
Baek (US Pub. 20020041351) (in figures 6-8B) a display system, comprising: a spatial light modulator (143, 147, 123, 191b and 193) comprising a first substrate (193), a second substrate (143), and a liquid crystal layer (123) between the first substrate and the second substrate, wherein the spatial light modulator is characterized by a first retardation (Δn*d = 34nm see paragraph 75) and a first phase retardation (Δn*d/λ), wherein the spatial light modulator has a first slow axis for light propagation (see figure 7); and a retarder (145) that is positioned external to the spatial light modulator, wherein the retarder is characterized by a second retardation (λ/4+ Δn*d = λ/4+ 34nm see paragraph 75 and table 1) and a second phase retardation (.25+ 34nm/ λ), the retarder comprising a second slow axis (see figure 7) for light propagation that is perpendicular to the first slow axis (see figure 7), wherein the second retardation has a value such that the retarder has a phase retardation value above 0.25 for all illumination wavelengths in a set of illumination wavelengths (larger by 34/ λ), wherein the set of illumination wavelengths includes at least one illumination wavelength in each of at least three different color spectrums (see paragraph 10 and 70 which teach red, green and blue color filters).
However, Tan requires that the slow axis of the retarder be at an angle other than 90 degrees to the slow axis of the liquid crystal, Anderson requires that the liquid crystal is oriented exactly perpendicular to the substrate and therefore does not have a slow axis, and Baek is directed to a homogeneous transflective liquid crystal display and therefore does not operate in VAN more or comprise a silicon substrate or have an on-state drive voltage greater than the off-state drive voltage. 
As such, the prior art taken alone of in combination fails to teach or fairly suggest a display system in which an “on-state drive voltage that is greater than the off-state drive voltage, a maximum throughput for each illumination wavelength is present in a respective electro-optical curve” in combination with the other required elements of claims 1 and 4 from which claim 5 depends or a display system which is a LCoS display that operates in at least one of a VAN mode and a TVAN mode in combination with the other required elements of claim 1. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-8, 10, and 19-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baek (US Pub. 20020041351).
As per claim 1, Baek teaches (in figures 6-8B) a display system, comprising: a spatial light modulator (143, 147, 123, 191b and 193) comprising a first substrate (193), a second substrate (143), and a liquid crystal layer (123) between the first substrate and the second substrate, wherein the spatial light modulator is characterized by a first retardation (Δn*d = 34nm see paragraph 75) and a first phase retardation (Δn*d/λ), wherein the spatial light modulator has a first slow axis for light propagation (see figure 7); and a retarder (145) that is positioned external to the spatial light modulator, wherein the retarder is characterized by a second retardation (λ/4+ Δn*d = λ/4+ 34nm see paragraph 75 and table 1) and a second phase retardation (.25+ 34nm/ λ), the retarder comprising a second slow axis (see figure 7) for light propagation that is perpendicular to the first slow axis (see figure 7), wherein the second retardation has a value such that the retarder has a phase retardation value above 0.25 for all illumination wavelengths in a set of illumination wavelengths (larger by 34/ λ), wherein the set of illumination wavelengths includes at least one illumination wavelength in each of at least three different color spectrums (see paragraph 10 and 70 which teach red, green and blue color filters).
As per claim 2, Baek teaches (in figures 6-8B) a polarizer (155) having a polarization axis, wherein the retarder is between the polarizer and the spatial light modulator, wherein the second slow axis is rotated 45 degrees with respect to the polarization axis (see figure 7 and paragraph 50).
As per claim 3, Baek teaches (in figures 6-8B) that the second retardation has a value (λ/4+ 34nm where λ is the longest illumination wavelength) that is greater than one-fourth of a longest illumination wavelength of the set of illumination wavelengths (greater by 34 nm).
As per claim 4, Baek teaches (in figures 6-8B) a voltage source that is configured to apply a drive voltage to the spatial light modulator, wherein the first retardation of the spatial light modulator is a function of the drive voltage; wherein, for each of the illumination wavelengths in the set of illumination wavelengths, the drive voltage for an off-state is set to an off-state drive voltage where the value of the combination of the first phase retardation arid the second phase retardation is at or near 0.25 (see paragraphs 73-76 and table 1) such that a contrast ratio is greater than 2000 (see paragraph 80 and figures 8A and 8B).
As per claim 6, Baek teaches (in figures 6-8B) that the spatial light modulator is configured to receive incident light (from backlight 161) and output an image, wherein the image comprises at least three different colors that correspond to each of the illumination wavelengths in the set of illumination wavelengths, and wherein a contrast ratio for each of the three different colors is greater than 2000 (see paragraphs 10, 70, and 80 and figures 8A and 8B).
As per claim 7, Baek teaches (in figures 6-8B) that the at least three different color spectrums comprise red, green, and blue color spectrums (see paragraphs 10 and 70).
As per claim 8, Baek teaches (in figures 6-8B) that the retarder produces a phase retardation ϕ, for all illumination wavelengths that has a value in a range of .26 to .40 for all the illumination wavelengths (taking the range of the visible spectrum to be 380nm-780nm for the shortest wavelength the phase will be                          
                            
                                
                                    380
                                    /
                                    4
                                     
                                    +
                                    34
                                
                                
                                    380
                                
                            
                             
                            ≈
                            0.33
                             
                        
                    and for the longest wavelength                         
                            
                                
                                    780
                                    /
                                    4
                                     
                                    +
                                    34
                                
                                
                                    780
                                
                            
                             
                            ≈
                        
                     0.29).
As per claim 10, Baek teaches (in figures 6-8B) that the retarder comprises a plurality of retarders (145 with thickness d3 and 145 with thickness α see figure 6 and paragraph 76).
As per claim 19, Baek teaches (in figures 6-8B) a method, comprising: determining a set of illumination wavelengths (λ which at least includes wavelengths in the red, green, and blue wavelength ranges see paragraphs 10, 22, and 70), wherein the set of illumination wavelengths includes at least one illumination wavelength in each of at least three different color spectrums; selecting an external retarder (145) having a retardance (λ/4+ Δn*d = λ/4+ 34nm see paragraph 75 and table 1), wherein the retardance is such that: a phase retardation (.25+ 34nm/ λ) is greater than 0.25 for each of the wavelengths in the set of illumination wavelengths (see paragraphs 75-80).
As per claim 20, Baek teaches (in figures 6-8B) orienting a slow axis of the external retarder with the slow axis of a spatial light modulators, wherein: the slow axis of the retarder is oriented to be perpendicular to the slow axis of the spatial light modulator if the phase retardation is greater than 0.25 for each of the wavelengths in the set of illumination wavelengths (see figure 7).
As per claim 21, Baek teaches (in figures 6-8B) a spatial light modulator system, comprising: a spatial light modulator (143, 147, 123, 191b and 193) comprising a first substrate (193), a second substrate (143), and a liquid crystal layer (123) between the first substrate and the second substrate, wherein the spatial light modulator has a SLM slow axis for light propagation (see figure 7); and a retarder (145) that is positioned external to the spatial light modulator along a light path between the spatial light modulator and the retarder, such that light received by the system is transmitted from the spatial light modulator to the retarder along the light path (see light path B in figure 6), and wherein the retarder is characterized by a retarder phase retardation (.25+ 34nm/ λ), and wherein the retarder phase retardation is greater than 0.25, and wherein the retarder is petitioned such that the retarder slow axis for light propagation is perpendicular to the SLM slow axis (see figure 7).
As per claim 22, Baek teaches (in figures 6-8B) a polarizer (155) positioned along a light path (light path B in figure 6) and having a polarization axis, and wherein the retarder is positioned between the polarizer and the spatial light modulator, and wherein the retarder slow axis is positioned at a 45 degree angle with respect to the polarization axis (see figure 7 and paragraph 50).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Baek (US Pub. 20020041351).
As per claim 11, Baek teaches (in figures 6-8B) a display system, comprising: a spatial light modulator (143, 147, 123, 191b and 193) comprising a first substrate (193), a second substrate (143), and a liquid crystal layer (123) between the first substrate and the second substrate, wherein the spatial light modulator is characterized by a first retardation (Δn*d = 34nm see paragraph 75) and a first phase retardation (Δn*d/λ), wherein the spatial light modulator has a first slow axis for light propagation (see figure 7); and a first retarder (145) that is positioned external to the spatial light modulator, wherein the first retarder is characterized by a second retardation (λ/4+ Δn*d = λ/4+ 34nm see paragraph 75 and table 1) and a second phase retardation (.25+ 34nm/ λ), the first retarder comprising a second slow axis (see figure 7) for light propagation that is perpendicular to the first slow axis (see figure 7), wherein the second retardation has a value such that the retarder has a phase retardation value above 0.25 for all illumination wavelengths in a set of illumination wavelengths (larger by 34/ λ), wherein the set of illumination wavelengths includes at least one illumination wavelength in each of at least three different color spectrums (see paragraph 10 and 70 which teach red, green and blue color filters and paragraph 72 which teaches a backlight 161).
Baek does not teach that a second slow axis for light propagation that is parallel to the first slow axis and that the first retarder has a phase retardation value below 0.25 for all illumination wavelengths in a set of illumination wavelengths. 
However, Baek teaches that the residual retardation of the liquid crystal layer during black display (Δn*d = 34nm see paragraph 75) is compensated by setting the second retardation of the first retarder to be larger than λ/4 by an amount equal to the residual retardation. Baek further teaches a second retarder (142) which has a slow axis perpendicular to the slow axis of the first retarder and parallel to the first slow axis (see paragraph 81 and figure 7) and that when the slow axes of retardation films are perpendicular they offset one another (subtractive) and when the slow axes of retardation films are parallel they reinforce one another (additive) (paragraph 101). 
As such, it would have been obvious to one of ordinary skill in the art at the time of filing to replace the first and second retarders disclosed in Baek with a first retarder which has a slow axis parallel to the first slow axis and a retardation of λ/4-Δn*d = λ/4-34nm and a second retarder which has a slow axis perpendicular to the first slow axis and a retardation of λ/4 as such a substitution simple and yields predictable results. See MPEP 2141 III (B). 
As per claim 12, Baek teaches (in figures 6-8B and under the modification as laid out in claim 11) a polarizer (155) having a polarization axis, wherein the retarder (145 under the modification as laid out in claim 11) is between the polarizer and the spatial light modulator, wherein the second slow axis is rotated 45 degrees with respect to the polarization axis (see figure 7, paragraph 50, and the substitution as laid out in claim 11 above).
As per claim 13, Baek teaches (in figures 6-8B and under the modification as laid out in claim 11) that the second retardation has a value (λ/4-34nm where λ is the shortest illumination wavelength under the modification as laid out in claim 11) that is less than one-fourth of a shortest illumination wavelength of the set of illumination wavelengths (less by 34 nm).
As per claim 14, Baek teaches (in figures 6-8B and under the modification as laid out in claim 11) a voltage source that is configured to apply a drive voltage to the spatial light modulator, wherein the first retardation of the spatial light modulator is a function of the drive voltage; wherein, for each of the illumination wavelengths in the set of illumination wavelengths, the drive voltage for an off-state is set to an off-state drive voltage where the value of the combination of the first phase retardation arid the second phase retardation is at or near 0.25 (see paragraphs 73-76 and table 1 and the modification as laid out in claim 11) such that a contrast ratio is greater than 2000 (see paragraphs 79-80 and figures 8A and 8B).
As per claim 15, Baek teaches (in figures 6-8B and under the modification as laid out in claim 11) at the respective off-state drive voltage, a zero or near-zero minimum is present in an electro-optical curve for each illumination wavelength (see paragraphs 79-80).
As per claim 16, Baek teaches (in figures 6-8B and under the modification as laid out in claim 11) that the spatial light modulator is configured to receive incident light (from backlight 161) and output an image, wherein the image comprises at least three different colors that correspond to each of the illumination wavelengths in the set of illumination wavelengths, and wherein a contrast ratio for each of the three different colors is greater than 2000 (see paragraphs 10, 70, and 80 and figures 8A and 8B).
As per claim 17, Baek teaches (in figures 6-8B and under the modification as laid out in claim 11) that the at least three different color spectrums comprise red, green, and blue color spectrums (see paragraphs 10 and 70).
As per claim 18, Baek teaches (in figures 6-8B and under the modification as laid out in claim 11) that the retarder produces a phase retardation ϕ, for all illumination wavelengths that has a value in a range of .10 to .24 for all the illumination wavelengths (taking the range of the visible spectrum to be 380nm-780nm for the shortest wavelength the phase will be                  
                    
                        
                            380
                            /
                            4
                             
                            -
                            34
                        
                        
                            380
                        
                    
                     
                    ≈
                    0.16
                     
                
            and for the longest wavelength                 
                    
                        
                            780
                            /
                            4
                             
                            -
                            34
                        
                        
                            780
                        
                    
                     
                    ≈
                
             0.21).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER P GROSS whose telephone number is (571)272-5660. The examiner can normally be reached Monday-Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER P GROSS/Examiner, Art Unit 2871